IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                      DIVISION ONE

UNION BANK, N.A., as successor-in-                  No. 70497-4-                              r-o
                                                                                              cn>
                                                                                                      o'> ••' >

interest to the FDIC as Receiver for                                                          art
                                                                                                      1*>" "'J
                                                                                              72*     :-ri
Frontier Bank,                                                                                -o
                                                                                                       ......    , |
                                                                                              TO
                                                                                              •——               "V>

                      Appellant,                                                               GO      -*-- " .„s
                                                                                                        J-y~'^

                                                                                               3=»      ^-- \'
                                                                                               _rf*
                                                                                                         r.:: i"
                                                                                               CO         -     \340 P.3d 846, 2015 WL 114165

(2015), the parties in this appeal filed a stipulation to the reversal of the trial court's

judgments. The parties also stipulate that the trial court on remand shall determine

the amount of any award for attorney fees and costs incurred in the appellate

proceedings.
No. 70497-4-1/2



      We lift the stay previously imposed, accept the parties' concession, reverse,

and remand for further proceedings.

                                        FOR THE COURT:




                                           iSeV=JC&

                                              jLt~